UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC File Number:333-154787 (Check one): o Form10-K o Form20-F o Form11-K þForm10-Q o Form10-D o FormN-SAR o FormN-CSR For Period Ended: December 31, 2010 o Transition Report on Form10-K o Transition Report on Form20-F o Transition Report on Form11-K o Transition Report on Form10-Q o Transition Report on FormN-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION Full Name of Registrant: DONGSHENG PHARMACEUTICAL INTERNATIONAL CO., LTD. Former Name, if Applicable: N/A Address of Principal Executive Office (Street and Number): China Bing’qi Plaza, Floor 17, No. 69 Zi Zhu Yuan Road, Hai’dian District City, State and Zip Code: Beijing, P.R. China 100089 PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate) (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; þ (b) The subject annual report, semi-annual report, transition report on Form10-K, Form20-F, Form11-K, FormN-SAR or FormN-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form10-Q or subject distribution report on Form10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The registrant is in the process of preparing and reviewing the financial information of the registrant.The process of compiling and disseminating the information required to be included in the Form 10-Q for the fiscal period ended December 31, 2010, as well as the completion of the required review of the registrant's financial information, could not be completed without incurring undue hardship and expense.The registrant undertakes the responsibility to file such quarterly report no later than five days after its prescribed due date. PART IV — OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Jianping Chen, Chief Financial Officer Phone:201-898-0688 Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). YesþNoo Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? YesoNoþ If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. DONGSHENG PHARMACEUTICAL INTERNATIONAL CO., LTD. (Name of Registrant as specified in charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date:February 15, 2011 By: /s/Jianping Chen Name: Jianping Chen Title:Chief Financial Officer (Principal Financial Officer)
